DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements (IDSs) submitted on 06/02/2021, 09/20/2021, 12/16/2021 and 05/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action. It is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-7, 9-10 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 9-10 of U.S. Patent No. 11,064,479 (hereinafter Pat-479). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, as shown in the following table, claims 1 and 3 of Pat-479 recites all the claimed limitations of the claim 1 except “instructing the terminal device” which is discussed in view of Guo et al. (US 2015/0223254, “Guo”).
Pat-479 Language 
Claims / App Language
1. A method for indicating a channel resource, implemented by a terminal device and the method comprising: 

(3. The method of claim 1, wherein configurations of the at least two resource sets is determined based on preset information.)

determining a first resource from one resource set of at least two resource sets according to first control information, 

wherein the at least two resource sets at least comprises a first resource set and a second resource set that are different resource sets corresponding to different Demodulation Reference Signal (DMRS) mapping types respectively, and 

the first control information comprises serial number information of the first resource in the one resource set of the at least two resource sets, wherein the serial number information includes multiple unique resource numbers respectively corresponding to the multiple resource sets; and transmitting a first channel based on the first resource, wherein transmitting the first channel based on the first resource comprises: when the first resource is determined based on the first resource set, transmitting the first channel in a first DMRS mapping type corresponding to the first resource set, and indicating a time-domain resource by taking a slot as a unit when the first channel is transmitted in the first DMRS mapping type; and when the first resource is determined based on the second resource set, transmitting the first channel in a second DMRS mapping type corresponding to the second resource set, and indicating a time-domain resource by taking a symbol as a unit when the first channel is transmitted in the second DMRS mapping type.
 1. A method for indicating a channel resource set, applied to a network device and comprising: 

configuring at least two resource sets for a terminal device; and 



instructing the terminal device to select a first resource from one resource set of the at least two resource sets, 

wherein the at least two resource sets at least comprise a first resource set and a second resource set that are different resource sets correspond to different Demodulation Reference Signal (DMRS) mapping types respectively.


instructing the terminal device to select ([Guo, 0135] “employing 2 bits in the downlink grant control signaling to instruct to select one of the multiple sets of resource indication information notified by the base station”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Akkarakaran's features by using the features of Guo in order to provide high accuracy of downlink data rate-matching such that “a user equipment (UE) acquiring one of the following information: one or more sets of rate-matching resource indication information” [Guo, 0011].

Regarding claims 2 and 10, claims 2 and 10 of Pat-479, respectively, recites all the claimed limitations of the claims 2 and 10.

Regarding claims 5 and 13, claims 1 and 9 of Pat-479, respectively, recites all the claimed limitations of the claims 5 and 13.

Regarding claims 6 and 14, claims 1 and 9 of Pat-479, respectively, recites all the claimed limitations of the claims 6 and 14.

Regarding claims 7 and 15, claim 4 of Pat-479, respectively, recites all the claimed limitations of the claims 7 and 15.

Regarding claim 9, as shown in the following table, claims 9 and 12 of Pat-479 recites all the claimed limitations of the claim 9 except “instructing the terminal device” which is discussed in view of Guo et al. (US 2015/0223254, “Guo”).
Pat-479 Language 
Claims / App Language
9. A terminal device, comprising: 
a processor, configured to: 





(12. The terminal device of claim 9, wherein the processor is configured to determine configurations of the at least two resource sets based on preset information.)

determine at least two resource sets; and determining a first resource from one resource set of at least two resource sets according to first control information, 

wherein the at least two resource sets at least comprises a first resource set and a second resource set that are different resource sets corresponding to different Demodulation Reference Signal (DMRS) mapping types respectively, and 

the first control information comprises serial number information of the first resource in the one resource set of the at least two resource sets, wherein the serial number information includes multiple unique resource numbers respectively corresponding to the multiple resource sets; and a network interface, configure to transmit a first channel based on the first resource, wherein the network interface is specifically configured to: when the first resource is determined based on the first resource set, transmit the first channel in a first DMRS mapping type corresponding to the first resource set, and indicate the time-domain resource by taking a slot as a unit when the first channel is transmitted in the first DMRS mapping type, and when the first resource is determined based on the second resource set, transmit the first channel in a second DMRS mapping type corresponding to the second resource set, and indicate the time-domain resource by taking a symbol as a unit when the first channel is transmitted in the second DMRS mapping type.
 9. A network device, comprising: a processor; and a network interface configured to carry out data communication under control of the processor, wherein the processor is configured to 

configure at least two resource sets for a terminal device and 




instruct the terminal device to select a first resource from one resource set of the at least two resource sets, 


wherein the at least two resource sets at least comprise a first resource set and a second resource set that are different resource sets correspond to different Demodulation Reference Signal (DMRS) mapping types respectively.


instructing the terminal device to select ([Guo, 0135] “employing 2 bits in the downlink grant control signaling to instruct to select one of the multiple sets of resource indication information notified by the base station”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Akkarakaran's features by using the features of Guo in order to provide high accuracy of downlink data rate-matching such that “a user equipment (UE) acquiring one of the following information: one or more sets of rate-matching resource indication information” [Guo, 0011].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 7, 10 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The said claims recite ‘and/or’. It is not clear which conjunction the claim needs to use. The applicant needs to clarify the uncertainty in a future amendment. For examination purpose, conjunction ‘or’ is used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-9, 11-12 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0234277, “Akkarakaran”) in view of Guo et al. (US 2015/0223254, “Guo”).
Examiner’s note: in what follows, references are drawn to Akkarakaran unless otherwise mentioned.
Akkarakaran discloses "Methods and Apparatus for Reference Signal Design for Interference Cancellation” (Title) and comprises the following features:
Regarding claim 1, a method for indicating a channel resource set, applied to a network device ([0061 and Fig. 4] “FIG. 4 is a functional block diagram illustrating exemplary blocks executed by a transmitting station (e.g., base station and/or UE operating to transmit data and/or control signals)”) and comprising: 
configuring at least two resource sets for a terminal device ([0061 and Fig. 4] “At block 400, the transmitting station … may determine one or more of: a DMRS sequence or a DMRS location pattern”, and [0046] “The resource element (RE) locations of DMRS sequences within RBs and/or RBGs may depend on various transmission characteristics of gNB 105b. A set of REs having DMRS sequences may constitute a DMRS location pattern. Each set of REs may include various possible DMRS sequences.”); and 
instructing the terminal device to select a first resource from one resource set of the at least two resource sets ([0062] “At block 500, the receiving station (e.g., through operation of logic of controller/processor 280 and/or controller processor 240) may identify one or more of: a DMRS sequence or a DMRS location pattern”), 
wherein the at least two resource sets at least comprise a first resource set ([0050] “if the transmission mode of gNB 105b is an SFBC mode, UE 115a may receive an SFBC DMRS located on DMRS location pattern A.” The cited DMRS location pattern comprises a set of REs as described in [0046] “A set of REs having DMRS sequences may constitute a DMRS location pattern.”) and a second resource set ([0050] “if the transmission mode of gNB 105b is a non-SFBC mode, UE 115a may receive a non-SFBC DMRS located on DMRS location pattern B.”) that are different resource sets correspond to different Demodulation Reference Signal (DMRS) mapping types respectively (aforementioned DMRS location patterns A and B).
It is noted that while disclosing DMRS location patterns for DMRS mapping type, Akkarakaran does not specifically teach about a network device instructing to select a set of resources. It, however, had been known in the art before the effective date of the instant application as shown Guo as follows;
instructing the terminal device to select ([Guo, 0135] “employing 2 bits in the downlink grant control signaling to instruct to select one of the multiple sets of resource indication information notified by the base station”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Akkarakaran's features by using the features of Guo in order to provide high accuracy of downlink data rate-matching such that “a user equipment (UE) acquiring one of the following information: one or more sets of rate-matching resource indication information” [Guo, 0011]. 

Regarding claim 9, it is a user equipment claim corresponding to the method claim 1, except the limitations “a processor; and a network interface” ([0061 and Fig. 2] “the transmitting station may transmit (e.g., through operation of transmission characteristics implemented by one or more of transmit processor 220, TX MIMO processor 230, and/or modulators 232a through 232t under control of logic of controller/processor 240”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claims 3 and 11, the method of claim 1 and the network device of claim 9, respectively, wherein configuring the at least two resource sets for the terminal device comprises: transmitting first signaling to the terminal device to make configurations of the at least two resource sets ([0057] “The transmission characteristics or parameters of gNB 105b may be dynamically or semi-statically signaled to UE 115a. For example, parameters that only change semi-statically may be semi-statically signaled in a radio resource control message, a system information block (SIB), a master information block (MIB), or a master system information block (mSIB). As a further example, a group-index may be dynamically signaled in downlink control information (DCI)”).

Regarding claims 4 and 12, the method of claim 3 and the network device of claim 11, respectively, wherein the first signaling is Radio Resource Control (RRC) signaling or System Information (SI) (See aforementioned [0057] for SIB).

Regarding claims 7 and 15, the method of claim 5 and the network device of claim 13, respectively, wherein the first control information is Downlink Control Information (DCI) ([0057] “The transmission characteristics or parameters of gNB 105b may be dynamically or semi-statically signaled to UE 115a. For example, parameters that only change semi-statically may be semi-statically signaled in a radio resource control message, a system information block (SIB), a master information block (MIB), or a master system information block (mSIB). As a further example, a group-index may be dynamically signaled in downlink control information (DCI)”) and/or a Media Access Control (MAC) Control Element (CE) (This is a second alternative and not consider for the examination.).

Regarding claims 8 and 16, the method of claim 1 and the network device of claim 9, respectively, further comprising: transmitting information indicative of a DMRS type or corresponding scheduling type ([0048] “gNB 105b may design DMRS sequences and/or DMRS locations, and transmit the designed DMRS sequences and/or DMRS locations in DMRS communications to be received by UEs, such as UE 115a.”) to the terminal device to instruct the terminal device to determine the first resource from one resource set of the at least two resource sets ([0062] “At block 500, the receiving station (e.g., through operation of logic of controller/processor 280 and/or controller processor 240) may identify one or more of: a DMRS sequence or a DMRS location pattern”).

Claim(s) 2, 5, 10 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0234277, “Akkarakaran”) in view of Guo et al. (US 2015/0223254, “Guo”) and further in view of Chatterjee et al. (US 2019/0342944, “Chatterjee”).
Examiner’s note: in what follows, references are drawn to Akkarakaran unless otherwise mentioned.
Regarding claims 2 and 10, it is noted that while disclosing DMRS location patterns for DMRS mapping type, Akkarakaran does not specifically teach about a network device instructing to select a set of resources. It, however, had been known in the art before the effective date of the instant application as shown Chatterjee as follows;
the method of claim 1 and the network device of claim 9, respectively, wherein each resource set comprises a time-domain resource ([Chatterjee, 0029] “In the time domain, according to some embodiments, the configuration parameters may include a periodicity of reserved physical resources.”) and/or a frequency-domain resource and/or a code-domain resource (The second and the third alternatives are not considered for the examination.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Akkarakaran's features by using the features of Chatterjee in order to provide high accuracy of downlink data rate-matching such that "NR should strive to achieve the forward compatibility of different features. In particular, NR is aiming to maximize the amount of time and frequency resources that can be flexibly utilized" [Chatterjee, 0004].

Regarding claims 5 and 13, the method of claim 1 and the network device of claim 9, respectively, further comprising: 
transmitting first control information to the terminal device to determine, based on the first control information, the first resource from one resource set of the at least two resource sets ([Cjatterjee, 0049] “the UE may be configured to interpret a certain instance of reserved physical resources as being released upon successful detection of the DCI carrying the release indication in a PDCCH monitoring occasion that bears a relationship to the particular instance of the reserved physical resources”), 
wherein the first control information comprises number information of the first resource in the first resource set or the second resource set ([Chatterjee, 0034] “a reserved physical resource set may be configured …, using UE-specific or cell-specific RRC signaling: … (2) reserved physical resource configuration in frequency at the PRB-level, which may be achieved as described above, for example by identifying the PRBs intended for resource reservation for contiguous or non-contiguous sets of PRBs (e.g., via starting PRB and number of PRBs, or starting and ending PRBs, or non-contiguous sets of PRBs using RBG-level identification)”).
The rational and motivation for adding this teaching of Chatterjee is the same as for claim 2. 

Claim(s) 6 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0234277, “Akkarakaran”) in view of Guo et al. (US 2015/0223254, “Guo”) and Chatterjee et al. (US 2019/0342944, “Chatterjee”), and further in view of Yoshimura et al. (US 2020/0163060, “Yoshimura”).
Examiner’s note: in what follows, references are drawn to Akkarakaran unless otherwise mentioned.
Regarding claims 6 and 14, it is noted that while disclosing DMRS location patterns for DMRS mapping type, Akkarakaran does not specifically teach about a format of a control signal. It, however, had been known in the art before the effective date of the instant application as shown Yoshimura as follows;
the method of claim 5 and the network device of claim 13, respectively, further comprising: transmitting first control information in a format corresponding to a DMRS mapping type ([Yoshimura, 0081] “The Cyclic Shift Field mapping table for DMRS bit field is at least used to identify the table referred by the cyclic shift field. In a case that a CRC added to a DCI format including at least the Cyclic Shift Field mapping table for DMRS bit field is scrambled with the SPS C-RNTI, the Cyclic Shift Field mapping table for DMRS bit field is set to 0.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Akkarakaran's features by using the features of Yoshimura in order to efficiently deliver control information such that “a receiver configured to receive a physical downlink control channel (PDCCH) including a downlink control information (DCI) format” [Yoshimura, 0012].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411